USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC#: 5 _
UNITED STATES DISTRICT COURT DATE FILED: \//2a?
SOUTHERN DISTRICT OF NEW YORK
x
BRAULIO THORNE, :
On Behalf Of Himself And All Other Persons Similarly Situated,
Plaintiffs, : 19-CV-10108 (ALC)
-against- ORDER
DICK BLICK HOLDINGS, INC.,
Defendant. ;
xX

ANDREW L. CARTER, JR., District Judge:
The Court is in receipt of Defendant’s request for a pre-motion conference in anticipation
of Defendant’s motion to dismiss. To date, Plaintiff has not filed a response. Plaintiff is hereby

ORDERED to file a response, in writing, to Defendant’s request on or before January 24, 2020.

SO ORDERED.
Dated: January 16, 2020
New York, New York

Date 0 C9.

ANDREW L. CARTER, JR.
United States District Judge

 

 
